DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as amended on 10/11/2022.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/11/2022. In particular, claims 1 and 9 have been amended to limit the polymer to a polyimide, and to contain limitations previously recited in claims 2, 3, 10 and 11. The rejections below have been modified solely to reflect the amendments to the claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-11 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 have been amended to include “hydrogen” as an option in the definition of groups R1 and R2. There is reasonable basis to conclude that the inventor had possession of the claimed invention wherein one of R1 and R2 is hydrogen (see, e.g., lines 16 and 18 of page 13 of the specification). However, the present invention is disclosed as relating to a composition containing unsaturated cyclic anhydride (first paragraph of specification). As presently amended, the claims encompass polyimides which are end capped with a structure wherein both R1 and R2 groups are hydrogen (i.e., no unsaturation), and the examiner is unable to find a description thereof in the specification as filed. Therefore, because the claims are not commensurate in scope with the disclosure in the original specification, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 
While not limited to this suggestion, Applicant may wish to consider overcoming this rejection by adding a proviso requiring that R1 and R2 are not both hydrogen.  
Claim Rejections - 35 USC § 103
Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859).
As to claims 1-5, Kawabata discloses that polyimides have been used for insulating interlayers in semiconductor devices due to their excellent heat resistance and insulating performance [0003], [0009]. Kawabata discloses a resin capable of yielding a cured film (pattern) with less warp, good uniformity and less scum, and a method for manufacturing a cured film and semiconductor device [0010]. Kawabata teaches that the photosensitive resin composition is suitably used as a negative photosensitive resin composition [0173].
Kawabata discloses a composition comprising a resin [0002], wherein the resin can be a polyimide precursor or a polyimide having a polymerizable group [0022] capable of causing a crosslinking reaction [0027], and teaches that the polymerizable group may be bound to any position on the resin [0033].
Specifically, Kawabata discloses [0073-76] that the polymerizable group may reside at the terminal of a polyimide, as represented by Formula (4-1):

    PNG
    media_image1.png
    197
    352
    media_image1.png
    Greyscale
, wherein R132 is a tetravalent group (corresponding to instant X), R131 is a divalent group (corresponding to instant Y) [0074], and R133 represents a polymerizable group [0076]. 
As to instant X and Y:
Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052]. Several of the species recited in instant claims 1 and 2 are named in [0052], including the presently elected species 6FDA. Kawabata further names several examples of suitable diamines for providing the divalent group in [0041]. Several of the species recited in instant claims 1 and 3 are named in [0041], including the presently elected species 6BF (see penultimate line of [0041] on p 5). Kawabata further teaches that from a viewpoint of improving resolution in alkaline development, the polyimide preferably has fluorine atoms in its structural unit to make the film surface water repellent, and prevent permeation of water through the surface [0087]. 
The person having ordinary skill in the art would have been motivated to select any appropriate dianhydride(s) and diamine(s) from the examples of suitable monomers named by Kawabata depending on the desired properties in the final polymer film, particularly fluorinated dianhydride(s) and diamine(s) in order to improve water-repellency and resolution. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydride and diamine monomers and itaconic anhydride, as disclosed by modified Kawabata, utilizing any appropriate fluorinated species named by Kawabata in [0052] and [0041] as the dianhydride and diamine monomers, including the elected species 6FDA and 6BF. 
As to instant R1 and R2:
Kawabata discloses several suitable types of polymerizable groups which can cause a crosslinking reaction, including an ethylenic unsaturated bond-containing group [0027]. However, Kawabata fails to specifically name a terminal polymerizable group (R133) derived from an ethylenic unsaturated bond-containing anhydride (e.g., itaconic anhydride). 
Ai teaches that photosensitive macromolecular materials have been developed for use as electronic components, including insulation films for semiconductor devices (col 1, lines 12-21), and teaches a heat resistant thermosetting composition comprising a curable polyimide soluble in organic solvents (col 2, lines 5-26). Ai teaches a polyimide having a formula as shown in col 2 (formula 1), wherein the terminal groups comprise residues Z1 and Z2, at least one of which has a reactive carbon-carbon double bond (col 2, lines 55-61). Ai teaches that by introducing the residue having a carbon-carbon double bond, it is possible to afford heat-curability and light-curability to the polyimide used as component (a) (col 5, lines 35-39).  The terminal groups are derived from acid anhydrides as shown in col 13 (line 35), wherein the most preferred Z residue (i.e., Z(C), col 5, lines 30-34) corresponds to itaconic anhydride (also utilized in the example in col 17, line 47). 
As discussed above, Kawabata discloses a polyimide resin which differs from the claimed polyimide of formula IB because, while Kawabata discloses a polyimide having a terminal polymerizable group [0076], and further names several examples of suitable kinds of polymerizable groups (including an ethylenic unsaturated bond-containing group as preferred) which can cause a crosslinking reaction [0027], Kawabata does not specifically name a terminal polymerizable group derived from itaconic anhydride, as shown in instant formula IB. 
However, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Ai’s disclosure as discussed above, it was known in the art to provide a terminal polymerizable carbon-carbon double bond-containing (i.e., ethylenic unsaturated bond-containing) group on a polyimide by reaction of itaconic anhydride with unreacted amino groups, in order to afford heat-curability and light-curability to a polyimide intended for use as a semiconductor insulation layer. Considering the wide variety of types of polymerizable groups disclosed by Kawabata in [0027] and that itaconic anhydride contains Kawabata’s most preferred type of curable group (i.e., a carbon-carbon double bond), and further given that Ai teaches how to utilize itaconic anhydride to provide curable terminal groups on a polyimide, one of ordinary skill in the art could have substituted a C=C bond-containing polymerizable group named by Kawabata for Ai’s C=C bond-containing polymerizable group derived from itaconic anhydride, and the results of the substitution (a polyimide having terminal C=C bonds capable of being cured by heat and light, according to instant formula IB) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a photosensitive polyimide having a C=C bond-containing polymerizable group at a terminal thereof according to formula (4), as disclosed by Kawabata, by utilizing itaconic anhydride as the reactant to provide terminal itaconimide groups, as disclosed by Ai, thereby arriving at an itaconic anhydride end-capped polyimide having a structure according to instant formula IB, as recited in claims 1, 4 and 5. 
Regarding instant “m:” 
Kawabata discloses that the polyimide preferably has a weight-average molecular weight of 5000-70,000. Above the minimum of 5000, the cured film will have improved breakage resistance, while below the disclosed maximum of 70,000, the film will have improved developability. A weight average molecular weight of 20,000 or larger is disclosed as particularly preferable to obtain a cured film that excels in mechanical properties [0094]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Kawabata’s polyimide having any weight average molecular weight within the disclosed range of 5000-70,000 in order to achieve the desired balance between breakage resistance/mechanical properties and developability, including a molecular weight corresponding to a degree of polymerization (instant “m”) of at least 50 (and further within the range of at least 20,000 recited in claim 7). 

As to claim 6, modified Kawabata suggests a polyimide from 6FDA, 6BF and IA according to claims 1-5, as set forth above. When preparing a polyimide, the person having ordinary skill in the art would have been motivated to utilize combinations of two or more types of diamine monomers and two or more types of dianhydride monomers in order to achieve a desired balance of the properties associated with each of the types of monomers (i.e., copolymerization). As set forth above, Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052], including the presently elected species 6FDA (see line 7 on p 8), and further including PMDA (see first species named in [0052]). Kawabata further names several examples of suitable diamines for providing the divalent group in [0041], including the presently elected species 6BF (see penultimate line of [0041] on p 5), and further including PFMB (see lines 5-6 on p 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from 6FDA, 6BF and IA, as suggested by modified Kawabata, by further utilizing any additional diamine and dianhydride comonomers named by Kawabata in order to provide an appropriate balance of properties according to the requirements of the intended application, including PMDA and PFMB, thereby arriving at the second polyimide recited in claim 6.
As to claims 7 and 8, modified Kawabata suggests a polyimide according to claim 1 having a molecular weight of at least 5000, as set forth above.  Kawabata teaches improving the solubility of the polyimide precursor (a term which is used to also refer to polyimide [0023]) in order to produce a uniform cured film [0024, 0143]. Kawabata teaches that it is preferable to blend a solvent with the composition in order to form a layer [0410], and names several suitable solvents in [0411], including solvents recited in claim 8 (e.g., NMP, butyrolactone, PGMEA, DMSO, cyclopentanone, cyclohexanone, and 2-heptanone). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide, as suggested by modified Kawabata, having solubility in the presently recited solvents as described by Kawabata, in order to form a uniform film.
As to claims 9-16, modified Kawabata suggests a polyimide according to claims 1-6, as set forth above. Kawabata further teaches that the composition preferably contains a photopolymerization initiator in order to initiate crosslinking upon irradiation by light [0173, 0175-6] (corresponding to the presently recited photo-radical generator (b)). Kawabata further teaches including a thermal polymerization initiator [0352], which can release a radical under thermal energy, and can initiate or accelerate polymerization of the polymerizable compound [0353] (corresponding to the presently recited thermal radical generator (c)). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition according to modified Kawabata comprising a photopolymerization initiator and thermal polymerization initiator, in order to accelerate crosslinking of the composition upon exposure to light and heat.
Kawabata discloses several suitable examples of photopolymerization initiator, including aminoacetophenones [0178], and names Irgacure-369 (i.e., the elected species, recited in instant claim 15: 2-benzyl-2-(dimethylamino)-1-(4-morpholinophenyl)butan-1-one) as an employable commercially available example. Kawabata further names peroxide as a particularly preferably thermal radical polymerization initiator [0354], and names Percumyl D (i.e., the elected species, dicumyl peroxide, as recited in claim 16) as a suitable commercially available product [0357, 0467].
As to claim 18, modified Kawabata suggests a polyimide according to claim 9, as set forth above. Kawabata teaches that the composition includes a polymerizable compound to form a cured film with improved heat resistance [0206]. Kawabata names several suitable examples of polymerizable compounds, including tris(acryloyloxyethyl)isocyanurate [0217, 0465], which corresponds to TAEICY recited in claim 18.  [Note: TAEICY is not the elected species of crosslinking compound.]
As to claims 19 and 20, modified Kawabata suggests a polyimide according to claim 9, as set forth above. Kawabata further teaches applying the composition to a substrate and curing the composition applied to the substrate, and preferably using for the redistribution layer in three-dimensionally mounted devices [0422-23] (corresponding to a device comprising a RDL structure as recited in claim 20). In preparing a pattern as disclosed in [0473], only the exposed parts of the film become cured/crosslinked. Therefore, prior to developing to remove the uncured portion of the film, Kawabata discloses a cured product which comprises a composition according to claim 9 (i.e., comprises areas of uncured composition). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859) and Yamanaka et al (US 2009/0176172).
The rejection above over Kawabata in view of Ai is incorporated here by reference.
Kawabata discloses including a sensitizing dye which can absorb a specific active radiation ray to be brought up into an electronically excited state, and then interact with the polymerization initiators [0381]. Kawabata names thioxanthones as a preferred category of sensitizing dye [0382], but fails to specifically teach the elected species of thioxanthone (third structure recited in claim 17, CPTX). 
Yamanaka discloses a photosensitive polyimide composition (abstract) which can be formed into a relief pattern [0004], and which can include a free radical generator, a crosslinker and a photosensitizer [0011, 0075]. Like Kawabata, Yamanaka teaches that a photosensitizer can receive the energy of actinic light, and transfer to the photosensitive additive (e.g., free radical generator) [0076]. Like Kawabata, Yamanaka names several examples of suitable photosensitizers, including thioxanthone derivatives, and specifically names 1-chloro-4-propoxy thioxanthone (i.e., CPTX, last species named in [0076]). In light of Kawabata’s disclosure to utilize thioxanthones as a photosensitizer, the person having ordinary skill in the art would have been motivated to utilize any specific thioxanthone known in the art for absorbing and transferring light energy to a photosensitive additive in a polyimide composition. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a photosensitive polyimide composition comprising a thioxanthone photosensitizer, as suggested by modified Kawabata, utilizing CPTX as the thioxanthone (as disclosed in Yamanaka) in order to provide light energy to the polymerization initiators disclosed by Kawabata.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Ai et al (US 4778859) and Malik et al (US 2015/0219990).
The rejection above over Kawabata in view of Ai is incorporated here by reference.
As set forth in the rejection of claim 18 over Kawabata and Ai, Kawabata teaches that the composition includes a polymerizable compound to form a cured film with improved heat resistance [0206]. Kawabata names several suitable examples of polymerizable compounds, including tris(acryloyloxyethyl)isocyanurate [0217, 0465], which corresponds to TAEICY recited in claim 18. Kawabata further teaches that any known compounds crosslinkable by a radical, acid or base may be used [0207], and names compounds having groups including vinyl, (meth)acryloyl, (meth)allyl [0215], epoxy [0253], oxetane [0257], benzoxazine [0259], and phenolic OH [0262]. However, Kawabata fails to disclose thiol (SH) group-containing compounds, and therefore, Kawabata fails to specifically name the elected species of crosslinking agent, DPEH3MP.
Like Kawabata, Malik discloses a composition comprising a polyimide formed from dianhydride, diamine and a compound containing an alkenyl group, and further comprising a compound (RFC) having a reactive functional group capable of reacting with the alkenyl group on the polyimide polymer [0010, 0124]. Malik discloses examples of the reactive functional group on the RFC, including vinyl, allyl, methacryloyl and epoxy groups (i.e., groups also named by Kawabata) and further including thiol groups (SH) [0125]. As an example of an RFC containing thiol groups, Malik names dipentaerythritol hexakis(3-mercaptopropionate) [0127].
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). As evidenced by Kawabata’s and Malik’s disclosures as discussed above, when preparing a composition comprising a curable polyimide having terminal alkenyl groups, it was known in the art to include a reactive/polymerizable compound having groups capable of reaction with the terminal alkenyl groups. Considering Malik’s disclosure, compounds having thiol groups were known in the art as suitable reactive compounds for crosslinking with curable polyimides; the thiol groups were known to react with the terminal alkenyl groups, just as vinyl, allyl, (meth)acryl and epoxy groups were known to react with terminal alkenyl groups.
Considering the variety of categories of polymerizable compounds disclosed by Kawabata in [0027], and further given that Malik teaches utilizing the category of thiol group-containing compounds for the same purpose (reaction with curable polyimide) as the other categories of polymerizable compounds disclosed by Kawabata, one of ordinary skill in the art could have substituted a polymerizable compound taught by Kawabata for any of the reactive functional group-containing compounds taught by Malik, and the results of the substitution (a light and heat curable composition comprising a polyimide having terminal C=C bonds and a compound reactive with the terminal C=C bonds) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition comprising a photosensitive polyimide having a C=C bond-containing polymerizable group at a terminal thereof and a polymerizable compound, as suggested by modified Kawabata, by utilizing dipentaerythritol hexakis(3-mercaptopropionate), as disclosed by Malik, as the polymerizable compound, thereby arriving at a composition as presently recited in claim 18 (i.e., comprising the elected species DPEH3MP).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered.
Applicant’s argument (p 27) that the rejection under 35 USC 112(b) has been overcome by amendment is persuasive, as the scope of the claims is no longer indefinite. However, the amendment raises a new issue necessitating rejection under 35 USC 112(a).
Applicant’s argument (p 28) that the 103 rejection over Jung has been overcome is persuasive. Jung teaches crosslinking and imidization of the polyamic ester in the same step, and therefore, Jung does not teach a polyimide which has unreacted terminal unsaturation, as required by the amended claims.
As to the rejections under 35 USC 103 over modified Kawabata:
Applicant argues (paragraph bridging pp 29-30) that Kawabata does not disclose any of the claimed polyimides. However, the rejection does not assert that Kawabata alone discloses or suggests the claimed polyimides, and therefore, Applicant’s argument attacking the primary reference individually fails to overcome the prima facie case of obviousness based on a combination of references. 
Applicant argues (p 30 and 32) that Ai (secondary reference) discloses polyimides which require heat treatments of 400 C, and therefore the compositions of Ai are different from the ones disclosed in the current application. However, the fact that Ai exemplifies curing at 400 C does not establish that Ai teaches or suggests that a cure temperature of 400 C is required when using itaconic anhydride to provide a terminal polymerizable group. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Moreover, Ai broadly teaches that thermal curing can be performed at a temperature of 200-500 C (col 15, lines 49-51), which does not support Applicant’s argument that Ai requires curing at 400 C. Regardless, the present claims are not limited to any curing temperature, nor has Applicant explained why Ai’s exemplified curing temperature precludes relying on Ai to modify Kawabata as in the rejection of record. Therefore, Applicant’s argument that Ai’s composition differs from the presently disclosed composition fails to overcome the prima facie case of obviousness.
Applicant further argues, beginning on page 30, that the polyimides of the instant examples exhibit unusual properties. Applicant argues (pp 31-32) that the examples in instant Tables 1 and 3 show that improved properties are attained by using the thermal radical generator DCP in a composition with an itaconic anhydride terminated polyimide. However, compositions comprising different polyimides and different radical generators would be expected to provide products having different properties. Applicant has not explained or established what differences in properties would have been expected based on the differences in structure/composition, nor has Applicant shown how or why the differences in the properties among the examples in Table 1 would have been unexpected differences. Therefore, because Applicant has not established that the differences among the results would have been unexpected differences, Applicant has not provided sufficient evidence to overcome the prima facie case of obviousness.
Furthermore, to rebut a prima facie case of obviousness by a showing of unexpected results, Applicant must compare the claimed subject matter with the closest prior art. See MPEP 716.02(e). Applicant has not provided an example which is representative of the closest prior art (Kawabata), and therefore, Applicant’s examples are not sufficient to rebut the prima facie case of obviousness.
Finally, evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Applicant has provided evidence showing differences in properties of cured products, and the cured products are formed from compositions comprising polyimides of particular structures in combination with particular radical generators and particular crosslinkers. In contrast, the present claims are not limited to polyimides having the exemplified structures, and are not limited to polyimides which are in combination with a radical generator or crosslinker (e.g., claim 1). Furthermore, the present claims require a polyimide wherein at least some amount of the endcaps are not reacted (cured), and it is not clear that any of the exemplified products comprise uncured components. Therefore, for the additional reason that Applicant has not provided sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims, Applicant has not overcome the present rejection by showing unexpected results.
Applicant further argues (p 34) that Yamanaka’s base soluble polyimides differ from the presently claimed polyimides. However, Yamanaka was not relied on for disclosing any particular polyimide structure, nor to modify the structure of Kawabata’s polyimide. Rather, Yamanaka was relied on solely to establish the obviousness of substituting one known thioxanthone photosensitizer for another. Therefore, Applicant’s argument is unpersuasive as it does not address the way Yamanaka was relied upon in the rejection. 
Similarly, Applicant argues (p 35) that Malik does not disclose the claimed polyimides. However, Malik was not relied on for disclosing any particular polyimide structure, nor to modify the structure of Kawabata’s polyimide. Rather, Malik was relied on solely to establish the obviousness of substituting one known crosslinker for another. Therefore, Applicant’s argument is unpersuasive as it does not address the way Malik was relied upon in the rejection. 
As to Applicant’s arguments on p 36, the terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/809566 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the double patenting rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766